PECK, C. J.
— By section 3612 of the Eevised Code it is provided that “ any person who willfully interrupts or disturbs any assemblage of people met for religious worship, by noise, profane discourse, rude or indecent behavior, or any other act, at or near the place of worship, must on conviction be fined not less than twenty, nor more than two hundred dollars, and may also be imprisoned in the county jail, or sentenced to hard labor for the county, for not more than one year.”
To constitute an offense under this section, there must be not only an actual interruption or disturbance of an assemblage of people met for religious worship, by noise, profane discourse, rude or indecent behavior, or by some other act or acts of like' character, at or near the place of worship, but such interruption or disturbance must be willfully made by the person or persons accused. The intent of the party or parties is of the very essence of the offense, and to be willful, it must be something more than mischievous — it must be in its character vicious and immoral. The evidence in this case is all set out in the bill of exceptions, and I have examined it carefully; it is very indefinite and uncertain, and it seems to me barely sufficient to have put the accused on their defense.
This offense, if clearly proved, should be severely punished, but in doubtful cases, I am persuaded the cause of religion and the public good will be better subserved and promoted by suffering it to pass without the notoriety and excitements of a criminal prosecution. The best interests of religion are seldom, if ever promoted, by being too careful to mark what' is done amiss.
We have discovered several errors in the record for which we think the judgment should be reversed. 1. After *184the State had closed the evidence for the prosecution, the bill of exceptions states that “ the defendants then introduced and examined one John Morris, who had been sworn by the State, but not examined, who testified, in substance, that he was acquainted with defendants, and knew their general character; that their characters were good ; that they were peaceable young men. He was then asked if he had ever heard them charged with disturbing worship before this charge„ He answered he had not.
“ The solicitor for the State then asked, on cross-examination, if he had not heard that they disturbed the congregation at Sale Chapel church the next day after the alleged disturbance for which they were indicted. The defendants objected to this question, upon the ground that evidence of character should be confined to the time of the commission of the act for which they were indicted, and anterior thereto.” The court overruled the objection, and allowed the witness to answer, and the defendants excepted. The witness then stated that he was at said church next day, on Sunday, after the alleged disturbance on Saturday night before, and that he heard the cow bell, but that it did not disturb him , that he heard that defendants had caught a cow by the tail up’ the road, and disturbed the congregation thereby.
This question was not a proper question to be asked, even on cross-examination, because it referred to a time different from that embraced in the defendant’s question, and because it referred to a particular act, and not to the general character of the defendants.
It is not permissible, in a criminal prosecution, for the State to inquire into the general character of a defendant, until he has voluntarily put it in issue, and then the inquiry must be confined to a time antecedent to the time when the offense charged is alleged to have been committed.
I am aware it has been held otherwise in Massachusetts, in the case of The Commonwealth v. Sackett, 22 Pick. Rep. 394. This, if not an isolated case, is not sustained by the current of authorities, either text writers or reported cases *185Wharton’s Am. Cr. Law, 4th rev. ed., 636-38 ; Greenl. Ev. § 54 ; Bish. Cr. Pro. § 488-89, and the cases cited by these authors.
The State, against the defendants’ objection, was permitted to as!: a like question of several other witnesses examined by the defendants to prove their general good character, and defendants excepted.
2. After the evidence was closed, the court, of its own motion, charged the jury that “the word ‘interrupt,’ as used in the statute under which the defendants are indicted, means anything done by the defendants, or any other persons, which takes the attention of the hearers from the services, or the discourse of the minister.” This charge is clearly erroneous. Its tendency was to mislead the jury, by withdrawing 'their attention from the essence of the offense, the intention of the defendants, and that the interruption or disturbance of the assemblage was wilful on their part.
The second charge given by the court is objectionable, for the reason that it makes the defendants that did not participate in the conversation alleged to have disturbed the assemblage, as guilty as though they had engaged in the conversation themselves. This could not be, unless the proof showed a combination or common purpose on the part of the defendants to do the unlawful act.
The first written charge asked by the defendants should have been given. It states the law correctly in regard to the character of the doubt that will entitle a defendant to an acquittal. — Bish. Cr. Pro. § 818-19. In the case of Jane v. The Commonwealth, 2 Met. (Ky.) Rep., Chief Justice Simpson says: “The evidence must be sufficient to produce a full conviction of guilt, to the exclusion of all reasonable doubt.”
The second and third written charges asked by the defendants were properly denied. The third is by no means clear and perspicuous, but involved and complicated, and would no doubt have embarrassed and misled the jury. As courts are required to give written charges in the very *186terms in which they are written, (Rev. Code, § 2756,) and are not permitted in any manner to explain or alter them, therefore, unless they are altogether right, they may be refused without error.
The third gives an incorrect meaning and application of the word ‘ interrupt,’ as used in section 3612 of the Bevised Code, and was rightly overruled for that reason. The offense may be committed, without necessarily stopping or hindering the progress of a worshipping assembly in effecting the objects and purposes for which such assembly has met together.
For the errors mentioned and pointed out in this opinion, the judgment of the court below is reversed, and the cause is remanded for another trial.